               Case 2:18-cv-00841-RAJ Document 18 Filed 12/06/18 .iaaas 2                       fi   E       n



 1                                                                   The Honorable Richard A. Jones
 2
 3
 4

 5
 6
 7                          UNITED STATES DISTRICT COURT FOR TPIE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
IO OLEG CHURYUMOV,                                        Cl8-0841-RAJ

11                                                        STIPULATED MOTION AND
                                    Plaintiff,
12                                                    41-m.-.............~ORDER
                       v.                                 REGARDING BRIEFING
                                                          SCHEDULE
l3 UNITED STATES CITIZENSHIP AND
14 IMMIGRATION SERVICES (USCIS),
                                                          Noted on Motion Calendar:
15
                                    Defendant.            December 6, 2018
16
17
18
                                                 STIPULATION

19           Plaintiff filed this action seeking review of a decision by U.S. Citizenship and
20 Immigration Services ("USCIS"). Dkt. No. 1. The parties agree that Plaintiffs action is brought
21
     pursuant to the Administrative Procedures Act, 5 U.S.C. § 702. As such, the parties agree that
22
     Plaintiffs case is "an action for review on an administrative record," falling under a category of
23
24   cases in Federal Rule of Civil Procedure ("FRCP") 26(a)(l)(E)(i) that are exempt from the

25   requirements set forth in FRCP 26(a) and (f) pertaining to the "lay down" of discovery, the
26
     participation of the parties in a discovery conference, and the presentation of a joint discovery
27
28   plan.



                                                                             UNITED STATES ATTORNEY
                                                                               1201 PACIFIC AVE., STE. 700
                                                                              TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
               Case 2:18-cv-00841-RAJ Document 18 Filed 12/06/18 Page 2 of 5




 1          Plaintiff Oleg Churyumov brings his action against Defendant USCIS and alleges that:
 2   "on February 22, 2016, he submitted his Form i-140 (petition for visa of a person with
 3
     extraordinary ability) to USCIS. Then, USCIS denied his petition. Plaintiff believes this denial
 4
     was unlawful." Complaint, Dkt. No. 1, III Statement of Claim. As relief, "Plaintiff asks this
 5
 6   Court to revoke the USCIS decision and approve Plaintiffs i-140 form." See id. at IV, Relief.

 7   Defendant USCIS has answered the complaint. See Answer, Dkt. No. 9.
 8
            Accordingly, the parties respectfully request that the Court accept and approve this
 9
     Stipulation, in lieu of a joint status report pursuant to the Court's Order dated November 15,
10
11   2018. See Order, Dkt. No. 17. The parties have agreed to the following proposed briefing

12 schedule for the filing of summary judgment motions and any responses thereto:
13
            1. Plaintiff shall file a motion for summary judgment, which must not exceed twenty-
14
                four pages, no later than March 21, 2019 and note it on the motion calendar for May
15
16              10, 2019;

17          2. Defendant shall file its combined response and cross motion for summary judgment,
18              which must not exceed twenty-four pages, no later than April 18, 2019 and note it on
19
                the motion calendar for May 10, 2019;
20
            3. Plaintiff shall file his combined response to Defendant's cross motion and reply to
21
22              Plaintiffs' motion, which must not exceed twelve pages, no later than May 10, 2019.

23          4. Defendant shall file its reply, which must not exceed twelve pages, in support of its
24
                cross motion no later than May 10, 2019.
25
26
27
28


                                                                            UNITED STATES ATTORNEY
                                                                              120 I PACIFIC A VE., STE. 700
                                                                             TACOMA, WASIDNGTON98402
                                                                                     (253) 428-3800
               Case 2:18-cv-00841-RAJ Document 18 Filed 12/06/18 Page 4 of 5




 1                                                ORDER
 2
            The parties having so stipulated, IT IS ORDERED that the parties will comply with the
 3
 4   above stipulated briefing schedule.

 5
            Dated thi(tJ"'day of _    _;:~
                                         =::...._;;;;.......~----'' 2018.
                                           C2ll
 6
 7
 8                                         Richard A Jones
                                           United States District Jud~
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                            UNITED STATES ATTORNEY
                                                                             1201 PACIFIC A\'E. , STE. 700
                                                                            TACOMA, WASHJNGTON98402
                                                                                 (253) 428-3800
